DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumoto et al. (U.S. Publication No. 2010/0258833 A1; hereinafter Okumoto).
	With respect to claim 1, Okumoto discloses a method for manufacturing an Organic Light-Emitting Diode (OLED) display substrate, comprising: 	forming the pixel definition layer transition patterns and at least a part of an anode with metal through a one-step patterning process; 	wherein the forming the pixel definition layer transition patterns and at least a part of the anode with metal comprises: 	forming a metal layer [123]; and 	patterning the metal layer to form a first metal pattern and a plurality of metal banks arranged on the first metal pattern, spaced apart from each other and defining a plurality of pixel opening regions (see ¶[0126]), 	wherein the first metal pattern is a part of the anode, and the metal banks are the pixel definition layer transition patterns (See ¶[0126] and Figure 4); 	wherein forming the anode further comprises, prior to forming the metal layer, forming a second transparent conductive pattern [111], and an orthogonal projection of the second transparent conductive pattern onto a plane where the first metal pattern is located coincides with the first metal pattern (See Figure 4C); 	wherein forming the anode further comprises, subsequent to forming the metal layer, forming third transparent conductive patterns [171] in the pixel opening regions (See Figure 4F).
	With respect to claim 2, Okumoto discloses a method for manufacturing an Organic Light-Emitting Diode (OLED) display substrate, comprising: 	forming the pixel definition layer transition patterns and at least a part of an anode with metal through a one-step patterning process; 	wherein the forming the pixel definition layer transition patterns and at least a part of the anode with metal comprises: 	forming a metal layer [123]; and 	patterning the metal layer to form a first metal pattern comprising first portions of the anode and the pixel definition layer transition patterns (See ¶[0126]), 	wherein the first portions and the pixel definition layer transition patterns are arranged alternately, and an upper surface of each first portion is flush with an upper surface of each pixel definition layer transition pattern (see Okumoto Figure 4c and 5b); 	wherein forming the anode further comprises, prior to forming the metal layer, forming a second transparent conductive pattern [111], and an orthogonal projection of the second transparent conductive pattern onto a plane where the first metal pattern is located coincides with the first metal pattern (see Okumoto Figure 4F); 	wherein forming the anode further comprises, subsequent to forming the metal layer, forming third transparent conductive patterns [171] on the first portions, and the oxidizing the pixel definition layer transition patterns to form the insulative pixel definition layer comprises oxidizing each pixel definition layer transition pattern (See Figure 4C) no covered by the corresponding third transparent conductive pattern to acquire the insulative pixel definition layer which protrudes beyond the first portions to define the pixel opening regions (see Okumoto Figure 4F).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (U.S. Publication No. 2016/0254476 A1) discloses an OLED display
Hayashida et al. (U.S. Publication No. 2017/0301889 A1) discloses a pixel definition structure
Kobayashi et al. (U.S. Publication No. 2017/0170244 A1) discloses a pixel definition structure.
Kitabayashi (U.S. Publication No. 2016/0276615 A1) discloses a pixel definition structure.
Lee (U.S. Publication No. 2005/0142974 A1) discloses a pixel definition structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818